Citation Nr: 0708444	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  99-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right hand, claimed as due to somatization disorder, to 
include the issue of whether new and material evidence has 
been received to reopen a right hand claim on an orthopedic 
basis.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for residuals of a 
fracture of the right middle finger, currently evaluated as 
10 percent disabling.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1952 until June 
1954.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

With respect to the veteran's right hand claim, it is noted 
that service connection was denied on an orthopedic basis in 
a September 1954 rating decision.  
He later sought to reopen the claim.  The last final denial 
of such request to reopen was a November 1997 Board decision, 
which also considered secondary service connection.  The 
veteran again sought service connection for a right hand 
disability in January 1998, on a psychiatric basis.  The 
request was construed as an original claim for a right hand 
disability due to somatization disorder.  However, as the 
veteran's intent is clearly to achieve service connection by 
any means possible, the Board finds that the current claim 
also involves the previously denied orthopedic component.  
Therefore, the issue has been recharacterized as set forth on 
the title page of this decision.  

In April 2002, a hearing was held in North Little Rock, 
Arkansas, before a Veterans Law Judge (VLJ) who had been 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.  
That VLJ is no longer employed by the Board.  The veteran was 
informed of this fact in a September 2005 letter from the RO.  
It was requested that he indicate whether he desired another 
hearing.  The letter stated that if no request was received 
within 30 days, it would be assumed that the veteran did not 
want another hearing.  The veteran never responded to that 
communication.  Furthermore, he expressly declined the 
opportunity for another hearing in correspondence received in 
September 2006.

The matters currently on appeal, excluding the right finger 
and TDIU claims, were previously denied by the Board in an 
August 2002 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2003 Order, the Court vacated the 
August 2002 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  In June 2003, the Board 
remanded all issues back to the RO for further development.  
Upon return to the Board in April 2004, all issues were 
denied.  The veteran again appealed to the Court.  In a May 
2005 Order, the Court vacated the April 2004 Board decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion.  In October 2005, 
the Board again remanded the appeal to the RO for additional 
development.  As all such development has now been 
accomplished, the matters are ready for appellate 
consideration.

It is observed that the veteran had been represented by James 
W. Stanley, Attorney at Law.  VA sent a letter to the veteran 
in February 2002 explaining to him that Mr. Stanley was no 
longer authorized to represent claimants before VA.  That 
correspondence apprised the veteran of his options as to 
representation.  The veteran did not appoint another 
representative in connection with this appeal.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for disabilities of the right foot, back and right 
ankle, as well as the claim of entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1997 decision, the Board denied 
a request to reopen a claim of entitlement to service 
connection for an orthopedic disability of the right hand.

2.  The evidence added to the record since the November 1997 
Board decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent evidence demonstrates that a current right 
hand disability is proximately due to or the result of the 
veteran's service-connected residuals of a fracture of the 
right middle finger.

4.  The competent evidence does not demonstrate that a right 
leg disability is causally related to active service.

5.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifest by flat affect, depression and 
detachment from others; objectively, the evidence shows flat 
mood, with no speech or communication abnormalities, no gross 
impairment of memory, and no indication of panic attacks.  

6.  The veteran's residuals of a fracture of the right middle 
finger have been manifest by an inability to flex any digits 
of the right hand other than the thumb.



CONCLUSIONS OF LAW

1.  The November 1997 Board decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for an orthopedic disability of the right hand is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received subsequent to the November 1997 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for an 
orthopedic disability of the right hand have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).

3.  A right hand disability is proximately due to or the 
result of the veteran's service-connected residuals of a 
fracture of the right middle finger.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

4.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).

5.  The veteran does not have a right leg disability that is 
the result of disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303(b), 3.306 (2006).

6.  The criteria for entitlement to a 20 percent evaluation 
for residuals of a fracture of the right middle finger have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5010-5226, 
5154 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2003, November 2005 and February 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, such information was provided in a subsequent March 
2006 communication.  As such, there is no prejudice to the 
veteran. 

Kent v. Nicholson, 20 Vet. App. 1 (2006), addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  In 
the present case, the notice letters previously discussed did 
not satisfy the requirements under Kent.  However, because 
the instant decision reopens the veteran's service connection 
claim as to this issue, any deficiency with respect to notice 
regarding new and material evidence is moot.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the claims folder includes VA 
requests for records associated with a disability 
determination by the Social Security Administration (SSA).  
While a July 2006 supplemental statement of the case 
indicates that SSA records were received in January 2005, 
this appears to be an erroneous statement.  Indeed, the SSA 
responded in November 2005 indicating that they could not 
send the records VA requested because the folder had been 
destroyed and because the veteran had not filed a claim for 
SSA disability benefits.  In a February 2006 letter, VA 
notified the veteran that those records had not been 
obtained.  In light of this response, it is clear that no 
outstanding SSA records exist, obviating the need for any 
further VA assistance in that respect.  

Further regarding the duty to assist, the claims folder 
includes several lay statements from the veteran's family and 
friends.  Additionally, the veteran's own statements in 
support of his appeal, to include testimony provided at an 
April 2002 hearing before a Veteran's Law Judge, are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material/service connection- right hand 
disability

With respect to the veteran's claim of entitlement to service 
connection for a right hand disability on an orthopedic 
basis, this was initially denied by the RO in September 1954.  
The veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  He later sought to reopen 
the claim.  The last final denial of such request to reopen 
was a November 1997 Board decision.  See 38 U.S.C.A. § 7104.  
The veteran again sought to reopen the claim in January 1998, 
and such request, denied by the RO in an August 1999 rating 
action, is the subject of the present appeal.  

Based on the procedural history as set forth above, the 
question for consideration is whether new and material 
evidence has been received to reopen the claim.   

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in January 1998, prior to this 
date, the earlier version of the law is applicable in this 
case.  Under the old regulation, new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, a November 1997 Board decision last 
denied the veteran's 
right hand claim.  The evidence of record at the time of that 
decision included service medical records and post-service VA 
and private treatment reports.  The service medical records 
did show that the veteran fractured his right middle finger 
in May 1954.  However, there was no indication of any 
additional disability involving the remainder of that hand.  
Separation examination in June 1954 reflected only right 
middle finger disability.

The post-service treatment records associated with the claims 
file at the time of the last final November 1997 Board 
decision included an October 1970 VA orthopedic examination 
report, which noted that the veteran had injured his right 
hand during service when it became caught in an elevator 
chain.  Partial ankylosis if the proximal interphalangeal 
joint of the right middle finger secondary to an old fracture 
was diagnosed, but no other right hand disabilities were 
noted.  

The claims file in November 1997 also contained a September 
1979 private treatment report indicating flexion deformity of 
the right hand.  

Also of record at the time of the November 1997 Board 
decision was a January 1980 VA examination, which failed to 
demonstrate disability of the right hand other than the 
injury to the right middle finger.  There was no atrophy to 
indicate loss of right hand function.  Additionally, a July 
1981 VA examination again indicated that there was no 
evidence of additional disability to the right hand apart 
from the fractured right middle finger residuals.  It was 
noted that a neurologic basis for the veteran's right hand 
complaints was considered and a period of observation and 
evaluation was arranged.  However, the veteran left the VA 
hospital prior to completion of the evaluation, so no 
diagnosis was rendered.  The VA examiner in July 1981 had 
noted that previous neurologic testing had been essentially 
normal. X-rays taken in June 1990 showed no significant 
arthritic changes in the right hand.  The impression was 
flexion deformity, most likely secondary to soft tissue 
disease.  Finally, a VA orthopedic examination in February 
1993 further indicated that the right hand was normal aside 
from the right middle finger fracture.  X-rays taken at that 
time failed to show any degenerative changes and the proximal 
interphalangeal joints appeared to be intact.  

Based on the evidence detailed above, the Board in November 
1997 determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a right hand disability.  It was noted that 
the Board had previously denied that claim in 1983 on the 
basis that independent disability of the right hand had not 
been demonstrated by the medical evidence of record.  Because 
such evidence remained lacking in November 1997, the claim 
was denied.  

The evidence added to the record subsequent to the last final 
Board denial in November 1997 includes a March 2006 VA 
examination which indicates that overall hand function was 
affected by ankylosis of a single digit.  In fact, the 
examination report indicated that, other than the thumb, the 
veteran had no range of motion in any digits of the right 
hand.  

The March 2006 VA examination report is not cumulative or 
redundant of evidence associated with the claims file at the 
time of the last final Board decision in November 1997.  As 
such, it is "new" under the provisions of 38 C.F.R. 
§ 3.156(a).  Moreover, because such evidence addresses the 
existence of right hand disability 
that had previously not been demonstrated, it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

For the foregoing reasons, then, it is determined that new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a right hand disability 
on a orthopedic basis, as secondary to the service-connected 
residuals of a right middle finger fracture.  

As the underlying issue of entitlement to service connection 
for a right hand disability has already been considered by 
the RO in the present case, the Board may proceed with 
adjudication of that issue without prejudicing the veteran.  
Indeed, the Board's disposition on this matter is entirely 
favorable to the veteran, removing any possibility of 
prejudice.  

Again, now that the veteran's right hand claim has been 
reopened, the Board must address whether a grant of service 
connection is appropriate here.  Here, the veteran has 
contended that he has an orthopedic disability of the right 
hand that arose secondary to his service-connected residuals 
of a right middle finger fracture.  In this regard, service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006). To establish 
entitlement to service connection on a secondary basis, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service- connected 
disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the previously described March 2006 VA 
examination establishes current disability of the right hand.  
Moreover, there is no dispute that the veteran is service-
connected for residuals of a right middle finger fracture.  
Thus, the sole question for consideration is whether the 
competent evidence indicates that the former is proximately 
due to or the result of the latter.  Here, the VA examiner in 
March 2006 expressly stated that ankylosis of one digit (the 
service-connected right middle finger) affected the function 
of the right hand as a whole.  Later in that report he again 
stated that all digits were involved as residuals of the past 
trauma.  Therefore, resolving all doubt in favor of the 
veteran, the evidence of record is found to support the claim 
of entitlement to service connection for an orthopedic 
disability of the right hand on a secondary basis.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Given this determination, there is no need to 
further consider the veteran's somatization claim as to the 
right hand.  Indeed, 38 C.F.R. § 4.14 provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided. 

II.  Service connection- right leg disability

The veteran is claiming entitlement to service connection for 
a right leg disability.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As set forth above, the first question for consideration is 
whether the evidence demonstrates a current disability.  
Here, the claims file contains subjective statements from the 
veteran in which he indicates that he has arthritis of the 
legs, caused in service when a truck he was driving was blown 
up.  However, the post-service medical records reveal no 
complaints or treatment referable to a right leg disability.  
As such, a grant of service connection is not permissible 
here.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Increased rating- PTSD  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   Moreover, 
although the veteran's PTSD award is effective December 18, 
1998, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider any clinical records dated prior to December 1998 
that are found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal. 

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for his PTSD, pursuant to 
Diagnostic Code 9411.  Under the rating formula for mental 
disorders, which governs 38 C.F.R. § 4.130, Diagnostic Codes 
9411-9433, a 30 percent evaluation is warranted where the 
evidence demonstrates
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent 
evaluation, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the competent evidence and finds that 
the currently assigned 30 percent evaluation is appropriate 
throughout the rating period on appeal.  Indeed, there is no 
evidence of speech or thought disorders.  To the contrary, 
the veteran's speech was within normal limits as to rate and 
rhythm upon VA examination in May 1999.  Moreover, his 
thought processes and associations were logical and tight, 
with no loosening of associations.  Subsequent VA examination 
in April 2006 again indicated clear speech.  It was noted 
that the veteran's ability to express himself was good.  
Additionally, his thinking was spontaneous and productive, 
though he expressed some odd beliefs regarding his physical 
symptoms.  

The evidence of record also fails to indicate panic attacks 
occurring more than once weekly.  In fact, the veteran did 
not report any panic attacks upon VA examination in May 1999 
or April 2006.  Such examination reports also did not 
indicate any difficulty understanding complex commands.  
Rather, his intellectual functioning was estimated to be in 
the average range upon VA examination in April 2006.  

The competent evidence also fails to reveal memory 
impairment.  To the contrary, the VA examiner in May 1999 
expressly stated that no impairment in memory was observed.  
The April 2006 examination did not address memory impairment 
directly, but did not that the veteran's concentration was 
only mildly impaired.  Moreover, both examinations revealed 
adequate judgment, though the April 2006 examination report 
did note that the veteran's insight into the nature of his 
problems was limited.  

The evidence of record does reflect disturbances in 
motivation and mood.  Indeed, his overall mood seemed flat 
upon evaluation in April 2006.  Moreover, the veteran 
endorsed detachment from others and restricted affect at that 
time.  He denied problems with anger and depression, though 
the earlier May 1999 examination report noted that he 
sometimes lost his temper with his wife.  He stated that he 
would walk away on such occasions.  He indicated at the 
earlier examination that he and his wife did not visit with 
other people and knew none of their neighbors.  

Based on the foregoing, the overall evidence does not show 
that the veteran's PTSD symptoms have caused occupational and 
social impairment with reduced reliability and productivity 
such as to warrant the next-higher 50 percent evaluation 
under the general rating formula for mental diseases.  In so 
finding, the Board again notes that the VA examinations show 
essentially normal communication and cognitive abilities.  

In concluding that a higher initial disability rating is not 
warranted here, the Board has also relied on the veteran's 
Global Assessment of Functioning (GAF) scores assigned at his 
May 1999 and April 2006 VA examinations.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Such score does not indicate symptomatology more nearly 
approximated by the next-higher 50 percent evaluation.  

Based on the above, the 30 percent rating assigned for the 
veteran's PTSD throughout the rating period on appeal is 
appropriate and there is no basis for a higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

IV.  Increased rating- residuals of a fracture of the right 
middle finger

The veteran's claim of entitlement to an increased rating for 
the service-connected disability at issue was received on 
September 17, 1998. As such, the period for consideration is 
from September 17, 1997, one year prior to the date of 
receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).  Moreover, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider any clinical records dated prior to 
September 17, 1997, that are found to shed additional light 
on the veteran's disability picture as it relates to the 
rating period on appeal. 

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for residuals of a fracture 
of the right middle finger pursuant to Diagnostic Code 5010-
5226.

At the outset, the Board notes that Diagnostic Code 5226, 
concerning ankylosis of the long finger, affords a maximum 10 
percent rating.  As such, that Code section cannot serve as a 
basis for a higher evaluation here.  However, a note to 
Diagnostic Code 5226 instructs the rater to consider whether 
evaluation as an amputation is warranted.  In this regard, it 
is noted that Diagnostic Code 5154 provides a 10 percent 
rating for amputation of the long finger of either hand, at 
the proximal interphalangeal joint or proximal thereto.  To 
be entitled to the next-higher 20 percent evaluation, the 
evidence must show amputation of the long finger of either 
hand, with metacarpal resection (more than one half of the 
bone lost).

In the present case, VA examination in March 2006 reveals 
that the veteran had no dexterity or strength for digits 
other than the thumb.  He also had no range of motion for 
digits other than the thumb.  Given these findings, and 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran's disability picture is comparable to 
amputation of the long finger of either hand, with metacarpal 
resection.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Thus, by analogy, a 20 percent 
evaluation for the veteran's right middle finger disability 
is warranted here.  This is also consistent with DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), which holds that 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination must be considered 
when evaluating musculoskeletal disabilities.  See also  38 
C.F.R. §§ 4.40 and 4.45.  

The Board also acknowledges another note to Diagnostic Code 
5226, which instructs the rater to also consider whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits, or for interference with overall 
function of the hand.  In this regard, the Board recognizes 
the veteran's complaints that his fracture residuals of the 
right middle have caused disability as to his entire right 
hand.  Here, however, the instant decision grants service 
connection for a right hand disability.  Therefore, the 
evaluation of the right hand disability is an issue to be 
undertaken by the RO in the first instance.  This will be 
accomplished in a later rating effectuating the grant of 
service connection.  Because any disability to other digits 
will be contemplated in the rating for a right hand 
disability, such disability cannot also serve as a basis for 
evaluation in the context of the right middle finger 
evaluation.  Again, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided. 38 C.F.R. § 4.14 (2006).

Based on the above, a 20 percent evaluation is warranted for 
the veteran's right middle finger disability.  There is no 
basis for an evaluation in excess of that amount.  Indeed, 
the Board has considered Diagnostic Code 5010.  Under that 
Code section, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2006).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2002), degenerative arthritis is 
rated based on limitation of motion of the affected joint.  

Limitation of motion of the long finger is addressed under 
Diagnostic Code 5229.  That Code section also provides a 
maximum 10 percent benefit.  Thus, no higher rating can be 
achieved under Diagnostic Code 5229.  

In conclusion, while the Diagnostic Codes under which the 
veteran is rated do not afford an evaluation in excess of 20 
percent, such Code sections require consideration of the 
disability under the schedular criteria for ankylosis of the 
digits of the hand.  Under such criteria, a 20 percent 
evaluation is justified.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Service connection for a disability of the right hand is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for a right leg disability is denied.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.

Entitlement to a 20 percent rating for residuals of a 
fracture of the right middle finger is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

With respect to the veteran's right foot, back, and right 
ankle claims, the Board finds that additional development is 
required in order to satisfy VA's duties under the VCAA.  
Indeed, as those issues had been previously denied, the issue 
for consideration is whether new and material evidence has 
been received to reopen the claims.  As noted previously, 
there are specific notice requirements in such cases.  See 
Kent, 20 Vet. App. at 1.  

In the present case, the notice letters of record did not 
satisfy the requirements under Kent.  Indeed, such 
correspondence did not provide the definitions of new and 
material evidence and did not identify the basis of the prior 
final denials.  Moreover, these omissions are not found to be 
harmless error here.  Indeed, while a July 2006 supplemental 
statement of the case includes the recent provisions of 
38 C.F.R. § 3.156, these are inapplicable here because the 
veteran's request to reopen his claims were filed prior to 
August 29, 2001.  Thus, because the veteran has not been 
apprised as to the older version of the law, which is 
controlling in this case, a failure to provide additional 
notice would be prejudicial.  Therefore, additional notice is 
required here.  

Furthermore, because of the favorable disposition in the 
instant decision as to the right finger and right hand may 
alter the veteran's combined disability evaluation, and 
because the remanded issues may potentially be reopened and 
granted, the outcome of the TDIU claim could be affected.  
For these reasons, the Board finds that the TDIU claim is 
inextricably intertwined with the right finger, right hand 
and new and material claims.  Therefore, a decision as to the 
issue of TDIU will be deferred pending readjucation of those 
other claims.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal. 


Accordingly, the case is REMANDED for the following action:

1.  With respect to the right foot, back, 
and right ankle claims, issue a VCAA 
notice letter which satisfies all VCAA 
notice obligations including Kent.

The veteran should be provided notice of 
the regulations pertaining to new and 
material evidence as in effect prior to 
August 29, 2001 and must identify the 
basis for the prior final denial as to 
each claim.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


